Mr. Presiding Justice Thompson delivered the opinion of the court. 3. Partnership, § 58*—when partnership to farm, land not extended. A contract of partnership for working a farm for one year, held not extended for another year by agreement with the husbands of the female owners thereof, where no memorandum of the extension was signed by them. 4. Partnership, § 57*—when partner entitled to possession of farm, land after expiration of partnership. The fact that a person who worked and managed a farm under an agreement of partnership which expired March 1, 1914, sowed wheat in the preceding fall with the consent of the husbands of the female owners thereof, and purchased cattle for feeding, beM'not to entitle him to possession of the land sown after the expiration of the partnership. 5. Partnership, § 57*—when partnership to worTc farm not extended by sowing fall crop. The fact that a person who was to manage, work and pay for working a farm under a partnership agreement which expired March 1, 1914, sowed wheat in the preceding fall with the consent of the husbands of the female owners of the property, and purchased cattle for feeding, held not to prevent the termination of the agreement, since the grain was sown in performance of the contract, and could he settled for under the terms thereof at the expiration of the term.